Wachovia Bank, N.A.

Broward Commercial Banking

FL7512

350 East Las Olas Boulevard

Suite 1800

Fort Lauderdale, FL 33301

 

 

October 27, 2009

WACHOVIA

 

Anthony M. Puleo

Senior Vice President

Chief Financial Officer and Treasurer

Bluegreen Corporation

4960 Conference Way North

Suite 100

Boca Raton, FL 33431

 

RE:

Promissory Note from Bluegreen Corporation (“Borrower”) to Wachovia Bank,
National Association (“Wachovia”) in the original principal amount of
$15,700,000.00 dated July 30, 2009, including any amendments (the “Note”).
Obligor # 0897954276 Obligation #34

 

Dear Mr. Puleo:

 

          Wachovia has agreed to extend the term of the Note, which will mature
or has matured on October 30, 2009. Accordingly, this letter shall constitute
Wachovia’s agreement and formal notice to you, as follows:

 

Extension. Wachovia hereby extends, on the same terms and conditions as
presently in effect, the maturity of the Note to December 15, 2009, at which
time the outstanding principal balance, accrued interest and all other amounts
due under the Note shall become due and payable. All periodic payments required
under the Note shall be made during this extension period.

 

No Other Changes. Extension on the maturity date as stated herein is the only
change to the Note. Except as extended by this letter, the Note and all other
Loan Documents (as defined in the Note) shall continue in full force and effect.
Shall you have any questions, do not hesitate to call.

 

 

Very truly yours,

 

 

Wachovia Bank, National Association

 

 

By:

/s/ Karen J. Leikert

 

 

Karen J. Leikert, Senior Vice President

 

--------------------------------------------------------------------------------